976 F.2d 47
298 U.S.App.D.C. 99
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.WILLISTON BASIN INTERSTATE PIPELINE COMPANY, Petitioner,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent,Montana Public Service Commission, Public UtilitiesCommission of South Dakota, and Montana ConsumerCounsel, et al., Intervenors.
No. 91-1337.
United States Court of Appeals, District of Columbia Circuit.
July 14, 1992.

Before MIKVA, Chief Judge, and RUTH BADER GINSBURG, Circuit Judge.
ORDER
PER CURIAM.


1
Upon consideration of the motion for voluntary remand, the responses thereto, and the reply, it is


2
ORDERED that the motion for voluntary remand be granted.   Remand is appropriate to enable respondent to reexamine its determination that there is sufficient evidence to require petitioner to cease charging its own customers for the service it performs for Frontier Gas Storage Company, and to elaborate on the reasons for its decision.   It is


3
FURTHER ORDERED that petitioner's request for vacatur of the orders as to the issues under review be denied.   The court is not resolving those issues, and respondent has not abandoned its position on them.


4
The Clerk is directed to issue forthwith a certified copy of this order to the Federal Energy Regulatory Commission in lieu of formal mandate.